Justice MILLWEE and I think that the preponderance of the evidence rebutted the presumption that Joe Steele's possession was subordinate to his sister's title. Nancy Butler's failure to assert her ownership during the four years between her brother's death and her own is especially significant. The appellees' most convincing witness, Clarence Tarpley, quoted Joe Steele as having said that he had deeded his place to Nancy Butler and that she had deeded hers to him — both to keep up the taxes. No deed from Nancy to Joe is shown. If she had brought suit during the four years following Joe's death she would have been compelled to introduce oral evidence to overcome the effect of Joe's continued possession for forty years. Had she relied on Tarpley's testimony she would have been required to do equity by recognizing the interest of Joe's widow in either his property or hers. The other evidence being evenly balanced, we think that Nancy Butler's inaction should be recognized as the decisive factor in appellant's favor.